MAINE	SUPREME	JUDICIAL	COURT	                                          Reporter	of	Decisions	
Decision:	    2018	ME	133		
Docket:	      Sag-18-121	
Submitted	
  On	Briefs:	 September	26,	2018	
Decided:	     October	4,	2018	
	
Panel:	       SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	and	HUMPHREY,	JJ.	
	
	
                                 IN	RE	CHILD	OF	CHRISTINE	M.	
	
	
PER	CURIAM	

         [¶1]	 	 Christine	 M.	 appeals	 from	 a	 judgment	 of	 the	 District	 Court	 (West	

Bath,	Mathews,	J.)	terminating	her	parental	rights	to	her	child.1		She	argues	that	

the	record	fails	to	support	the	court’s	findings	that	she	is	an	unfit	parent	and	

that	termination	is	 in	the	best	interest	 of	the	child.		She	also	 asserts	that	the	

Department	of	Health	and	Human	Services	failed	to	make	reasonable	efforts	to	

reunify	the	family.		We	affirm	the	judgment.	

                                           I.		BACKGROUND	

         [¶2]	 	 In	 March	 of	 2017,	 just	 ten	 days	 after	 this	 child—the	 mother’s	

fourth2—was	 born,	 the	 Department	 filed	 a	 child	 protection	 petition	 and	 a	

request	 for	 a	 preliminary	 protection	 order,	 alleging	 that	 the	 mother	 had	 a	


    1		The	child’s	biological	father	is,	at	this	time,	unknown.			


    2		The	mother	has	three	older	children;	she	agreed	to	orders	giving	custody	of	two	children	to	their	

respective	fathers	and	consented	to	a	termination	of	parental	rights	regarding	the	other	child.		
2	

history	 of	 substance	 abuse	 and	 mental	 health	 issues,	 and	 that	 she	 failed	 to	

access	 adequate	 prenatal	 care.	 	 See	 22	 M.R.S.	 §§	 4032,	 4034(1)	 (2017).	 	 The	

District	Court	(Dobson,	J.)	entered	a	preliminary	protection	order,	placing	the	

child	in	the	Department’s	custody.		See	22	M.R.S.	§	4034(2)	(2017).		The	mother	

waived	 her	 right	 to	 a	 summary	 preliminary	 hearing.	 	 See	 22	 M.R.S.	

§	4034(3),	(4)	(2017).			

      [¶3]		In	June	of	2017,	the	District	Court	entered	a	jeopardy	order	with	the	

mother’s	 agreement,	 finding	 jeopardy	 to	 the	 child	 based	 on	 her	 history	 of	

substance	abuse	and	mental	illness,	her	failure	to	seek	adequate	prenatal	care,	

and	 her	 past	 history	 with	 the	 Department.	 	 See	 22	 M.R.S.	 §§	 4035,	 4036(1)	

(2017).		In	November	of	2017,	the	Department	filed	a	petition	for	termination	

of	parental	rights,	alleging	that	the	mother	stopped	attending	her	mental	health	

counseling,	failed	to	participate	in	drug	testing,	and	stopped	visiting	with	her	

child—requirements	of	the	dispositional	agreement	in	the	jeopardy	order.		See	

22	M.R.S.	§	4052	(2017).		After	a	testimonial	hearing,	the	court	(Mathews,	J.),	by	

order	 entered	 March	 12,	 made	 the	 following	 findings	 of	 fact,	 which	 are	

supported	by	competent	record	evidence.		See	22	M.R.S.	§	4054	(2017).				

      1.	 [The	 mother]	 ceased	 all	 counseling	 in	 July	 of	 2017	 and	
          thereafter	 failed	 to	 involve	 herself	 in	 any	 counseling	 for	 the	
          issues	identified	in	the	Jeopardy	Order.				
      	
                                                                                 3	

	 .	.	.	.		
	
2.		[The	mother]	last	visited	[the	child]	on	August	3,	2017.		She	has	
    not	seen	this	soon	to	be	one-year	old	child	for	seven	months.			
	
3.	 [The	 mother]	 has	 missed	 all	 her	 drug	 screen	 tests	 since	 the	
    Jeopardy	Order	was	entered.				
	
	 .	.	.	.		
	
4.	 [The	 mother]	 has	 failed	 to	 engage	 with	 the	 Department	 in	
    accomplishing	 any	 of	 the	 goals	 of	 reunification	 since	 the	
    Jeopardy	Order	was	entered.			
	
5.	 [The	 mother]	 explains	 her	 lack	 of	 visitation	 and	 the	 failure	 to	
    attend	 counseling	 as	 a	 failure	 of	 the	 Department	 to	 provide	
    transportation.	 	 The	 Court	 does	 not	 find	 her	 explanation	
    believable.	
	
6.	 [The	mother]	explains	her	failure	to	take	the	drug	screen	tests	
    as	 the	 Department’s	 scheduling	 the	 dates	 when	 she	 had	 her	
    other	children	in	care.		The	Court	does	not	find	her	explanation	
    believable.	
	
	 .	.	.	.		
	
	 .	.	.	The	child	was	placed	with	the	foster	care	parents	when	he	
was	ten	days	old.		As	a	result,	little	bonding	between	mother	and	
child	has	occurred.		Mother	was	provided	a	telephone	number	by	
the	 foster	 care	 mother	 and	 encouraged	 to	 call	 and	 arrange	
visitation.		She	has	not	contacted	the	foster	care	mother	in	the	last	
seven	 months.	 	 Mother	 has	 failed	 completely	 to	 engage	 with	 the	
Department	 and	 perform	 any	 of	 the	 required	 acts	 anticipated	 by	
the	Jeopardy	Order	and	Reunification	Plan.		She	is	not	at	this	time	
in	 any	 different	 position	 [than]	 at	 the	 time	 of	 the	 June	 2017	
Jeopardy	Order.	
	
	 .	.	.	.		
4	

	
      	 .	 .	 .	 [The	 child]	 needs	 a	 permanent	 home	 and	 waiting	 for	 [the	
      mother]	 to	 address	 her	 issues	 and	 create	 a	 bonded	 relationship	
      after	she	has	failed	to	do	anything	in	the	last	seven	months	is	not	in	
      his	best	interest.		
	     	
	     [¶4]	 	 Based	 on	 these	 findings,	 the	 court	 determined	 that	 the	 mother	 is	

unwilling	 or	 unable	 to protect	 the	 child	 from	 jeopardy	 within	 a	 time	 that	 is	

reasonably	calculated	to	meet	the	child’s	needs,	that	she	is	unwilling	or	unable	

to	take	responsibility	for	the	child	within	a	time	that	is	reasonably	calculated	to	

meet	 the	 child’s	 needs,	 and	 that	 she	 failed	 to	 make	 a	 good	 faith	 effort	 to	

rehabilitate	and	reunify	with	the	child.		See	22	M.R.S.	§	4055(1)(B)(2)(b)(i),	(ii),	

(iv)	(2017).		The	court	also	concluded	that	termination	of	the	mother’s	parental	

rights	was	in	the	child’s	best	interest	and	thus	terminated	the	mother’s	parental	

rights.	 	 See	 22	 M.R.S.	 §	 4055(1)	 (2017).	 	 The	 mother	 timely	 appealed.	 	 See	

22	M.R.S.	§	4006	(2017);	M.R.	App.	P.	2B(c)(1).			

                                   II.		DISCUSSION	

	     [¶5]	 	 The	 mother	 argues	 on	 appeal	 that	 the	 record	 fails	 to	 support	 the	

court’s	findings	that	she	is	an	unfit	parent	and	that	termination	of	her	parental	

rights	is	in	the	child’s	best	interest.		She	also	asserts	that	the	Department	failed	

to	make	reasonable	efforts	to	reunify	the	family.			
                                                                                        5	

	     [¶6]		To	terminate	parental	rights,	a	trial	court	must	first	find	one	of	the	

four	statutory	bases	of	parental	unfitness	in	22	M.R.S.	§	4055(1)(B)(2)(b),	and	

then	it	must	consider	the	best	interest	of	the	child.		In	re	Scott	S.,	2001	ME	114,	

¶¶	19-21,	775	A.2d	1144.		We	have	said	that	“[w]here	the	court	finds	multiple	

bases	 for	 unfitness,	 we	 will	 affirm	 if	 any	 one	 of	 the	 alternative	 bases	 is	

supported	 by	 clear	 and	 convincing	 evidence.”	 	 In	 re	 M.B.,	 2013	 ME	 46,	 ¶	 37,	

65	A.3d	1260.		Clear	and	convincing	evidence	is	that	evidence	from	which	the	

court	“could	reasonably	have	been	persuaded	that	the	required	factual	findings	

were	 proved	 to	 be	 highly	 probable.”	 	 In	 re	 David	 G.,	 659	 A.2d	 859,	 861	

(Me.	1995)	(quotation	marks	omitted).		We	review	the	court’s	factual	findings	

of	 parental	 unfitness	 and	 of	 a	 child’s	 best	 interest	 for	 clear	 error	 while	

reviewing	 its	 ultimate	 conclusion	 on	 best	 interest	 for	 an	 abuse	 of	 discretion.		

In	re	Mathew	H.,	2017	ME	151,	¶	2,	167	A.3d	561.		

	     [¶7]		The	District	Court’s	factual	findings—that	the	mother	stopped	drug	

screenings,	mental	health	counseling,	and	visits	to	her	child—are	supported	by	

competent	evidence	in	the	record.		See	In	re	David	G.,	659	A.2d	at	861	(“If	there	

is	rational	or	competent	support	in	the	record	for	the	trial	court’s	findings,	this	

Court	must	sustain	them.”).		We	further	conclude	that	the	court	did	not	abuse	

its	discretion	in	finding	that	termination	of	the	mother’s	parental	rights	was	in	
6	

the	 child’s	 best	 interest.	 See	 22	 M.R.S.	 §	 4055(1)(B)(2)(a);	 In	 re	 Mathew	 H.,	

2017	ME	151,	¶	2,	167	A.3d	561.		Finally,	the	record	supports	the	court’s	finding	

that	the	Department	made	a	good	faith	effort	to	reunify	the	mother	and	child	

and	that	the	mother	repeatedly	failed	to	follow	the	reunification	plan.		See	In	re	

Sara	K.,	611	A.2d	71,	75	(Me.	1992)	(explaining	that	although	the	Department	

and	the	parent	have	a	shared	responsibility	to	make	good	faith	efforts	to	reunify	

the	family,	“the	Department	is	not	charged	with	the	duty	of	persisting	in	efforts	

that	can	only	be	destined	for	failure”).				

       [¶8]		Because	competent	evidence	exists	to	support	the	court’s	finding	of	

parental	unfitness	and	the	finding	that	termination	of	parental	rights	is	in	the	

child’s	 best	 interest,	 and	 because	 the	 court	 did	 not	 abuse	 its	 discretion	 in	 its	

best-interest	determination,	we	affirm	the	judgment	terminating	the	mother’s	

parental	rights.		

	      The	entry	is:	

                     Judgment	affirmed.	
	
	     	      	      	     	    	
	
Jennifer	A.	Davis,	Esq.,	Law	Office	of	Jennifer	A.	Davis,	Topsham,	for	appellant	
Mother	
	
Janet	T.	Mills,	Attorney	General,	and	Meghan	Szylvian,	Asst.	Atty.	Gen.,	Office	of	
the	Attorney	General,	Augusta,	for	appellee	Department	of	Health	and	Human	
Services	
                                                    7	

	
	
West	Bath	District	Court	docket	number	PC-2017-3	
FOR	CLERK	REFERENCE	ONLY